                                          Case 3:20-cv-01564-JSC Document 41 Filed 07/28/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLOTTE B. MILLINER,                            Case No. 20-cv-01564-JSC
                                                        Petitioner,                        ORDER RE: MOTIONS FOR LEAVE
                                   8
                                                                                           TO WITHDRAW AS COUNSEL FOR
                                                 v.
                                   9                                                       RESPONDENTS
                                  10     THOMAS HERBERT BOCK, et al.,                      Re: Dkt. Nos. 30 and 36
                                                        Respondents.
                                  11

                                  12          Before the Court are two motions for leave to withdraw as counsel for Respondents. (See
Northern District of California
 United States District Court




                                  13   Dkt. Nos. 30; 36.) Antionette P. Hewett, Respondents’ counsel of record, contends withdrawal is

                                  14   appropriate because the case is closed and counsel is not engaged for any further representation,

                                  15   and that withdrawal will not cause any prejudice or delay in the case. (Dkt. No. 30 at 2 ¶¶ 1-2.)

                                  16   Rebecca Mastel, counsel pro hac vice for Respondents, similarly requests this Court grant her

                                  17   leave to withdraw as counsel pro hac vice because Ms. Mastel is not engaged for any further

                                  18   representation and withdrawal will not cause any prejudice or delay in this case. (Dkt. No. 36 at 2

                                  19   ¶¶ 2-3.) Ms. Hewett and Ms. Mastel have given notice to Respondents and all other parties

                                  20   appearing in the action regarding these motions as required by Civil Local Rule 11-5(a). (See Dkt.

                                  21   Nos. 31; 36-3; 39; 40.) After careful consideration of the parties’ briefing, the Court concludes

                                  22   that oral argument is not necessary, see N.D. Cal. Civ. L.R. 7-1(b), and VACATES the August 4,

                                  23   2020 and August 6, 2020 hearings.

                                  24          Civil Local Rule 11-5(b) states that when withdrawal by an attorney from an action is “not

                                  25   accompanied by simultaneous appearance of substitute counsel or agreement of the party to appear

                                  26   pro se, leave to withdraw may be subject to the condition that papers may continue to be served on

                                  27   counsel for forwarding purposes, unless and until the client appears by other counsel or pro se.”

                                  28   Because neither motion for leave to withdraw was accompanied by the simultaneous appearance
                                          Case 3:20-cv-01564-JSC Document 41 Filed 07/28/20 Page 2 of 2




                                   1   of substitute counsel or Respondents’ agreement to appear pro se, Ms. Hewett and Ms. Mastel

                                   2   shall continue to be served for forwarding purposes unless and until Respondents appear by other

                                   3   counsel or pro se. “When this condition is imposed, counsel must notify the party of this

                                   4   condition.” N.D. Cal. Civ. L.R. 11-5(b). Therefore, counsel must additionally notify Respondents

                                   5   that papers will continue to be served on counsel for forwarding purposes. “Any filed consent by

                                   6   the party to counsel’s withdrawal under these circumstances must include acknowledgment of this

                                   7   condition.” Id.

                                   8          Accordingly, the motions to withdraw as counsel are GRANTED subject to the conditions

                                   9   imposed by Civil Local Rule 11-5(b).

                                  10

                                  11          IT IS SO ORDERED.

                                  12   Dated: July 28, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                   JACQUELINE SCOTT CORLEY
                                  15                                                               United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
